Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 allowed.
The following is an examiner’s statement of reasons for allowance: 
prior art fails to anticipate and/or obviate limitations mentioned in claim(s) 1.  Case in point, prior art Liao (2012028730) teaches a NP having chalcogenide ligands (par. 42 and 46; fig. 3).  Prior art Kahen (20150041759) teaches a nanocrystal wherein it has a shell structure having a chalcogenide material (e.g. ZnS) with a radial molar fraction, while prior art Kamplain (20170130127) teaches nanocrystals having a zinc and selenium second shell and a InAs first shell, the molar fraction of the chalcogenides ranging from 0 to 1.  Prior art Wang (201901189925) teaches an OLED wherein the EL layer can comprise an QD (par. 283 and 313) and an N-type semiconductor (par. 292), the molar ratios being chosen to increase device efficiency. However, cited prior art fails to teach “…a mole ratio of zinc with 15respect to selenium is greater than or equal to about 2:1 and a mole ratio of sulfur with respect to selenium is greater than or equal to about 1.1:1.”
These limitations, in combination with the other limitations mentioned in claim 1, teaches a semiconductor device novel in the art.  Dependent claims are allowed based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB E HENRY/Primary Examiner, Art Unit 2894